The bill sought to enforce the vendor's lien on land.
The demurrers of respondent to the bill were properly overruled. The answer and cross-bill were denied by the final decree. The cross-bill claimed sums or damages by way of improvements made on the land, and the amount incurred in recovery of possession of a part thereof from one Baker, who it was alleged was placed in possession by complainant.
The cross-bill was denial of the facts alleged in defense. The rule is that responsive pleading must be germane, to confess and avoid, to answer, or defensive of the antecedent pleading, and must acquaint the parties respondent with what answer is required. Ex parte Conradi, 210 Ala. 213, 97 So. 569; Burns v. Lenoir, 220 Ala. 422, 125 So. 661; Maryland Casualty Co. v. Holmes, 230 Ala. 332, 160 So. 768; Emens v. Stephens,233 Ala. 295, 172 So. 95.
The evidence was given ore tenus, and the decree was for complainant and a vendor's lien was declared on the land for the purchase price. Under the rules and presumptions that obtain, the decree was in accord with the weight of the evidence and not contrary to the great weight of the evidence. Hodge v. Joy, 207 Ala. 198, 92 So. 171; Cook v. Taylor, ante, p. 63, 177 So. 344.
We will not disturb the final decree rendered for judgment for purchase price and costs.
The appeal was duly taken within the time prescribed by the statutes as construed by this court. Williams et al. v. Knight,233 Ala. 42, 169 So. 871. *Page 663 
The judgment of the trial court is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.